Citation Nr: 1044386	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a increased rating for a psychiatric disorder, 
higher than 30 percent prior to April 20, 2010, and higher than 
50 percent thereafter.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.

3.  Entitlement to an increased rating for a gunshot wound of the 
right lower leg.

4.  Entitlement to an increased rating for a scar of the right 
lower leg.

5.  Entitlement to an increased rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), that denied a rating higher 
than 30 percent for a psychiatric disorder.  Thereafter, a May 
2010 rating decision increased the rating to 50 percent, 
effective April 20, 2010.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this claim 
for increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  This matter also comes before the Board from a 
November 2009 rating decision that denied entitlement to a total 
disability rating based on individual unemployability (TDIU) due 
to service-connected disabilities.

In September 2010, the Veteran testified at a hearing before the 
undersigned member of the Board.  A transcript of that hearing is 
in the record.  

In September 2010, the Veteran submitted a new claim for 
an increased rating for right leg disability.  That claim 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is REMANDED 
to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's psychiatric disability is productive of 
occupational and social impairment with deficiencies in most 
areas.   

2.  In August 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
withdrawing his appeal on the issues of entitlement to increased 
ratings for a gunshot wound of the right lower leg, a scar of the 
right lower leg, and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for a psychiatric 
disorder, to include PTSD, have been met.  38 U.S.C.A. § 1155 
(West 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for withdrawal of an appeal by the appellant on 
the issues of entitlement to increased ratings for a gunshot 
wound of the right lower leg, a scar of the right lower leg, and 
bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in December 2007, August 2008, and April 2010; a rating 
decision in March 2008; and a statement of the case in January 
2009.  Those documents discussed specific evidence, particular 
legal requirements applicable to the claim herein decided, 
evidence considered, pertinent laws and regulations, and reasons 
for the decision.  VA made all efforts to notify and to assist 
the appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an adjudication 
of the claim by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the May 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

General Rating Principles

The Veteran claims entitlement to a rating higher than 30 percent 
for PTSD prior to April 20, 2010, and to a rating higher than 50 
percent thereafter.  He specifically claims that the medical 
evidence demonstrates that he meets the requirements for a 70 
percent disability rating.

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's psychiatric disorder, to include a diagnosis of 
posttraumatic stress disorder (PTSD), is rated under Diagnostic 
Code 9411 using the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130 (2010).

Under the General Rating Formula for Mental Disorders, the 
criteria for a 10 percent rating contemplate occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, occasional 
panic attacks, chronic sleep impairment, mild memory loss (such 
as forgetting names, directions, recent events).  A 50 percent 
rating is warranted when PTSD causes occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or for difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and the 
inability to establish and maintain effective relationships.  The 
criteria for a 100 percent rating are total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266 (1996); Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  GAF scores ranging between 
81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family members).  GAF 
scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  A GAF score in 
the range of 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals) or any serious impairment 
in social or occupational functioning (e.g., no friends, unable 
to keep a job).  A GAF from 31 to 40 indicates some impairment in 
reality testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family and was unable to work).  Cathell v. Brown, 5 Vet. App. 
539 (1996).  

Service connection for PTSD was granted in a December 2003 rating 
decision which assigned a 30 percent rating.  In November 2007, 
the Veteran submitted the current claim for an increased rating.  
A May 2010 rating decision increased the rating to 50 percent, 
effective April 20, 2010.  

On VA mental health examination in January 2008, the Veteran 
complained of sleep impairment due to combat-related nightmares.  
He described intrusive thoughts regarding Vietnam, as well as 
irritability, exaggerated startle response, difficulty 
concentrating, and distractibility.  He experienced those 
symptoms on a daily basis and described them as moderate in 
nature.  The Veteran denied a history of psychiatric 
hospitalizations or legal problems.  The Veteran reported being 
married for 34 years and described his wife as his best friend.  
The Veteran had two adult sons with whom he got along well.  He 
stated that he also enjoyed being a grandfather to his four year 
old step grandson.  Although he reported having many 
acquaintances, mostly from his AA meetings, he denied socializing 
with them after the meetings.  He also denied any close 
friendships.  The Veteran related difficulty expressing his 
feelings to others, including his wife and children.  Social 
settings were often a source of anxiety and he was always 
scanning his environment.  He complained of loss of interests in 
hobbies and spending most of his day watching television.  The 
examiner noted intense feeling of detachment and estrangement 
from others, and opined that the Veteran displayed moderate 
deficit in social functioning.  The Veteran struggled with 
anxiety in social settings and had difficulty making emotional 
connections with others.  The Veteran reported being employed as 
a school bus driver.  He expressed anxiety about his job and 
difficulty getting along with his supervisor.  He was 
contemplating retirement.  The examiner opined that the Veteran 
exhibited mild deficit in his vocational functioning.  

On examination, the Veteran was noted to be well-groomed and 
neatly attired.  He made good eye contact.  He was oriented in 
all spheres.  His affect was anxious and his mood was tense.  He 
spoke in a normal voice and his rate of speech was within normal 
limits.  The Veteran displayed a moderate impairment of his 
short-term memory.  His long-term memory was intact.  He was 
visibly anxious during the interview, and his affect was 
restricted.  The Veteran denied ritualistic behaviors, or 
auditory and visual hallucinations.  He denied suicidal or 
homicidal ideation.  There were no symptoms indicative of a 
formal thought disorder.  The examiner found markedly decreased 
interest and participation in significant activities.  The 
Veteran was irritable and prone to anger outbursts.  He had 
difficulty sustaining concentration and was easily distracted.  
He displayed hypervigilence and exaggerated startle response.  
The examiner diagnosed severe chronic PTSD, delayed, and social 
isolation, and assigned a GAF score of 45.  

In August 2009, the Veteran retired from his employment.

VA treatment records in April 2010 note increased sleeping 
problems since his house was broken into the previous month.  
There was increased hypervigilence, nightmares, patrolling of the 
premises, and intrusive thoughts of the war.  The Veteran 
reported feeling emotionally unstable and down, and a general 
related loss of interest.  He denied suicidal ideation, although 
the clinician noted a history of suicidal ideation five years 
prior due to marital problems.  The clinician reported a sense of 
foreshortened future and avoidance of stimuli.  The Veteran 
denied manic symptoms, ideas of reference, paranoid ideations, 
auditory or visual hallucinations.  The Veteran described having 
good family relationships.  On examination, he was alert, 
oriented, and cooperative.  His mood was euthymic.  His affect 
was congruent and appropriate.  Insight, reasoning and judgment 
were good.  Thought process appeared intact.  Speech was normal 
in rate and rhythm.  The diagnosis was PTSD.  He was assigned a 
GAF score of 54.  

On VA mental health disorders examination in May 2010, the 
Veteran complained of sleep trouble due to combat-related 
nightmares.  He described intrusive thoughts regarding Vietnam, 
irritability, startle response, difficulty concentrating, and 
distractibility.  He experienced those symptoms on a daily basis 
and described them as severe in nature.  He complained of feeling 
depressed and anxious most of the time.  Treatment consisted of 
individual psychotherapy on an outpatient basis.  He denied a 
history of psychiatric hospitalizations or legal problems.  The 
Veteran reported being retired from his 14 year employment as a 
school bus driver.  The examiner noted that the Veteran took an 
early retirement due to increasing anxiety and it was doubtful 
that he would ever return to work.  The examiner opined that the 
Veteran exhibited a severe deficit in vocational functioning.  
The Veteran reported being married and described his wife as his 
best friend.  He related being close to his two adult sons, 
although he stated that his children complained that he was more 
depressed and anxious since his retirement from work.  The 
Veteran had not traveled to see his grandson since his 
retirement.  He no longer saw any of his acquaintances.  He 
related difficulty expressing his feelings to others, including 
his wife and children.  Social settings were a source of anxiety 
and he was always scanning his environment.  He rarely left the 
house, other than for medical appointments because he felt too 
depressed and anxious.  He denied any hobbies.  The examiner 
noted intense feeling of detachment and estrangement from others, 
and opined that the Veteran displayed moderate deficit in social 
functioning.  The examiner found him to be irritable and short-
tempered.  The Veteran struggled with anxiety in social settings 
and had difficulty making emotional connections with others.  

On examination, the Veteran was noted to be well-groomed and 
neatly attired.  Initially he exhibited difficulty making eye 
contact, after which marginal eye contact was established.  He 
was oriented in all spheres.  His affect was depressed and his 
mood was sad and tense.  He spoke in a normal voice and his rate 
of speech was within normal limits.  The Veteran appeared 
depressed throughout the interview.  He displayed a moderate 
impairment of his short-term memory, and his long-term memory was 
intact.  He was visibly anxious during the interview, and his 
affect was restricted.  The Veteran denied ritualistic behaviors, 
or auditory and visual hallucinations.  He denied suicidal or 
homicidal ideation, although he admitted to vague thoughts of 
suicide from time to time.  There were no symptoms indicative of 
a formal thought disorder.  The examiner found markedly decreased 
interest and participation in significant activities.  The 
Veteran was irritable and prone to anger outbursts.  He had 
difficulty sustaining concentration and was easily distracted.  
He displayed hypervigilence and exaggerated startle response.  
The examiner diagnosed severe chronic PTSD, delayed; social 
isolation; and unemployment, and assigned a GAF score of 35.  The 
examiner concluded that the Veteran's symptoms had been 
exacerbated since his last examination.  

At the September 2010 personal hearing the Veteran exhibited poor 
hygiene.  He expressed difficulty leaving his home, and reported 
hypervigilence, difficulty sleeping and problems with his short-
term memory.  The Veteran reported flashbacks of Vietnam.  He 
denied a desire to hurt himself, although he indicated that if he 
ever caught anyone breaking into his home again he would kill 
them.  The Veteran testified that prior to retirement as a school 
bus driver, he had problems getting along with other people in 
his employment and had been written up several times.  He 
described becoming irritable, angry and confrontational towards 
the students.  He was accused of hitting a student once.  He 
described forgetting his destination while driving students to 
school on one occasion.  

During the pendency of this appeal, the medical evidence shows 
symptoms of sleep impairment, short-term memory problems, 
flashbacks of Vietnam, combat-related nightmares, anxiety, 
depression, intrusive thoughts regarding Vietnam, emotional 
instability, social isolation, loss of interest, irritability, 
feeling of detachment, exaggerated startle response, difficulty 
concentrating, intrusive thought of the war, sense of 
foreshortened future, avoidance of stimuli, and distractibility.  
He experienced those symptoms on a daily basis.  On VA 
examination in January 2008, he described the symptoms as 
moderate in nature, and on VA examination in May 2010 he 
characterized them as severe.  While the Veteran has consistently 
denied homicidal and suicidal ideation, clinical treatment notes 
in April 2010 noted a history of suicidal ideation five years 
prior, and in May 2010, he admitted to occasional vague thoughts 
of suicide.  Additionally, at the VA personal hearing in 
September 2010, the Veteran reported homicidal ideation.  The 
Veteran denied ritualistic behaviors, manic symptoms, ideas of 
reference, paranoid ideations, or auditory and visual 
hallucinations.  Although the medical evidence supports a finding 
that the symptoms increased in severity following the Veteran's 
retirement from work in 2009, the symptoms have been present 
throughout the period on appeal and the Veteran has stated that 
he retired early because of the exacerbation of his symptoms.  
Moreover, the Veteran's GAF scores during this time period were 
estimated to be 45, 54, and 35.  

GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score in the range of 41 to 50 represents 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  A GAF from 
31 to 40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as work 
or school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family and was unable to 
work).  

Neither the number of symptoms, nor the type of symptoms, nor the 
GAF score controls in determining whether the criteria for a 70 
percent rating have been met.  It is the effect of the symptoms, 
rather that the presence of symptoms, pertaining to the criteria 
for a 70 percent rating, that requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, and mood, that determines 
the rating. 

As for the effect of the Veteran's symptoms on work, the record 
shows that prior to his retirement in 2009, the Veteran had been 
employed as a school bus driver for 14 years.  On VA examination 
in January 2008, he related feeling anxious about his job.  He 
reported difficulty getting along with his supervisor.  Based on 
the Veteran's report, the examiner opined that the Veteran 
exhibited mild deficit in his vocational functioning.  However, 
at the September 2010 personal hearing, the Veteran expanded on 
the difficulties he faced while he was employed.  He described 
becoming irritable, angry and confrontational towards the 
students and being accused of hitting a student.  He reported 
forgetting his destination while driving students to school.  The 
Veteran reiterated having difficulty getting along with others 
and being written up several times throughout the course of his 
employment.  On VA examination in May 2010, the examiner noted 
that the Veteran took early retirement due to increasing anxiety 
and it was doubtful that he would ever return to work.  The 
examiner opined that the Veteran exhibited a severe deficit in 
vocational functioning.  

As for the effects of the Veteran's symptoms on his social 
functioning, the evidence shows that the Veteran has been married 
for over 34 years.  VA treatment reports in April 2010 noted a 
history of marital difficulties, however, the Veteran has 
described having a good relationship with his wife and two adult 
children.  The Veteran related difficulty expressing his feelings 
to others, including his wife and two adult children.  Social 
settings were often a source of anxiety and he was always 
scanning his environment.  He complained of loss of interests in 
hobbies and spending most of his day watching television.  On VA 
examination in January 2008, the Veteran reported having many 
acquaintances with whom he did not socialize outside AA meetings.  
He denied any close friendships.  In May 2010, the Veteran 
reported he no longer had any acquaintances.  He rarely left the 
house, other than for medical appointments, because he felt too 
depressed and anxious.  He denied any hobbies.  Throughout the 
period on appeal, the examiner noted intense feeling of 
detachment and estrangement from others, and opined that the 
Veteran displayed moderate deficit in social functioning.  The 
examiner found him to be irritable and short-tempered.  The 
Veteran struggled with anxiety in social settings and had 
difficulty making emotional connections with others.  

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, the Veteran was described as oriented in all 
spheres.  He spoke in a normal voice and his rate of speech was 
within normal limits.  The Veteran displayed a moderate 
impairment of his short-term memory, and his long-term memory was 
intact.  His mood ranged from sad, to tense, to euthymic.  His 
affect was variously described as anxious, congruent, 
appropriate, depressed, and restricted.  The Veteran was found to 
be irritable and prone to anger outbursts.  He had difficulty 
sustaining concentration and was easily distracted.  He displayed 
hypervigilence and exaggerated startle response.  Insight, 
reasoning and judgment were good.  Thought process appeared 
intact.  There were no symptoms indicative of a formal thought 
disorder.  While in January 2008 the examiner observed that the 
Veteran had good eye contact, on examination in May 2010 he 
exhibited difficulty making eye contact and only marginal eye 
contact could be established.  Although on VA examination the 
Veteran was described as well-groomed, at the VA personal hearing 
the Veteran exhibited poor hygiene.  

Based on the above finding, including GAF scores ranging from 35 
to 54, and the effect of the Veteran's psychiatric symptoms on 
work and social relations, the Board finds that the criteria for 
a 70 percent rating are met because the evidence shows 
occupational and social impairment with deficiencies in most 
areas such as family relations, judgment, thinking, and mood.  
Specifically, the evidence shows suicidal ideation; near 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); neglect of personal appearance and hygiene; difficulty 
in adapting to stressful circumstances (including work or a work-
like setting); and the inability to establish and maintain 
effective relationships.  Those symptoms are indicative of a 70 
percent rating.

The Board finds that the evidence fails to show that the Veteran 
meet the criteria for a 100 percent disability rating for the 
service-connected psychiatric disability at any time during the 
rating period under consideration.  Although the Veteran has 
occupational and social impairment, the evidence shows that he 
has good relations with his family, and while the evidence shows 
that the Veteran's psychiatric symptoms interfered with his 
ability to work, and it was unlikely that the Veteran would 
return to work following retirement, those symptoms are not shown 
to have rendered the Veteran unemployable.  In absence of 
evidence of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name, the Board finds 
that the criteria for the next higher rating, 100 percent, have 
not been met and the Veteran's disability more nearly 
approximates the criteria for a 70 percent rating.  Considering 
the criteria under Diagnostic Code 9411 and symptoms associated 
with the diagnosis of posttraumatic stress disorder in DSM- IV, 
but not listed in Diagnostic Code 9411, the overall disability 
picture, based on the evidence of record, more nearly 
approximates the criteria for a 70 percent rating.  

Accordingly, the Board resolves reasonable doubt in favor of the 
Veteran and finds that the criteria for a 70 percent rating, but 
not higher, are met for a psychiatric disorder during the appeal 
period.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected disability 
are inadequate.  That is accomplished by comparing the level of 
severity and symptomatology of the service-connected disability 
with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate; and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected 
psychiatric disorder reasonably describe the Veteran's disability 
level and symptomatology.  The medical evidence does not show 
that the Veteran's psychiatric disorder causes unusual factors 
such as marked interference in employment or frequent 
hospitalizations beyond that contemplated by the rating schedule.  
Therefore the Board finds that the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1) 
(2010).



Withdrawal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2010).  In August 
2010, prior to promulgation of a decision on the issues, the 
appellant withdrew his appeal on the issues of entitlement to 
increased ratings for a gunshot wound of the right lower leg, a 
scar of the right lower leg, and bilateral hearing loss.  
Therefore, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to a 70 percent rating, but not higher, for a 
psychiatric disorder is granted.

The appeal on the issues of entitlement to increased ratings for 
a gunshot wound of the right lower leg, a scar of the right lower 
leg, and bilateral hearing loss, is dismissed.


REMAND

A November 2009 rating decision denied entitlement to TDIU.  An 
August 2010 notice of disagreement indicated the Veteran's intent 
to appeal that decision.  The appellant has not been issued a 
statement of the case as to the issue of TDIU.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate Board 
action is to remand the issue for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case in 
response to the August 2010 notice of 
disagreement regarding the issue of 
entitlement to TDIU, to include notification 
of the need to timely file a substantive 
appeal to perfect his appeal on that issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


